             Case 1:19-cv-01034 Document 1 Filed 04/12/19 Page 1 of 13



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


CHRISTINA RONALDSON,                        )
 2023 Maynard Drive                         )
 Falls Church, VA 22043,                    )
                                            )
                Plaintiff,                  )
                                            )
       v.                                   )       Civ. Action No.
                                            )
NATIONAL ASSOCIATION                        )
 OF HOME BUILDERS,                          )
 1201 15th STREET, N.W.                     )
 Washington, D.C. 20005,                    )
                                            )
                Defendant.                  )
                                            )


                                        COMPLAINT

                               PRELIMINARY STATEMENT

       1.)      Christina Ronaldson, the plaintiff in this action, was formerly employed by the

National Association of Home Builders (“NAHB”) as the Director of NAHB’s revenue-generating

Affinity Programs. NAHB is a non-profit organization with over 140,000 members that engages

in wide-ranging activities with the overall purpose of promoting home ownership and home

building.    Its members are responsible for approximately 80% of new single-family home

construction annually in the United States. NAHB’s annual revenue recorded on its last public

Form 990 tax exempt return with filed with the Internal Revenue Service exceeded $65 million.

       2.)      NAHB derives its revenue in a variety of ways which include, among others,

membership dues and contributions, advertisements in NAHB publications and at NAHB events,

licenses of NAHB logos and intellectual property, and sponsorships of NAHB events and




                                                1
              Case 1:19-cv-01034 Document 1 Filed 04/12/19 Page 2 of 13



programs including the NAHB International Builders’ Show, the world’s largest show promoting

the residential and light commercial construction industry.

        3.)     As Director of Affinity Programs, Ms. Ronaldson was responsible for generating

revenue for NAHB by creating national partnerships between NAHB and corporations with

significant financial interests in the home building industry by marketing products and services to

NAHB members, including builders, contractors and sub-contractors, and banks. The Affinity

Programs generated revenue for NAHB by payments of flat fees and per centages of sales of

products and services through these partnerships.

        4.)     Ms. Ronaldson’s wages with NAHB were set annually. Insofar as is relevant here,

Ms. Ronaldson’s wages were comprised of a base salary and an Incentive Compensation Plan, one

component of which provided for the payment of incentive bonuses or commissions based on a

formula tied to Affinity Department annual net revenue goals set by NAHB in advance of each

year.

        5.)     In 2016, Ms. Ronaldson was responsible for generating sales of approximately

$2,758,562.00 through the NAHB Affinity Programs, and net revenue of $1,374,664.00. These

amounts vastly exceeded NAHB’s 2016 projections of Affinity Programs gross revenue of

$1,670,000.00 and net revenue of $530,120.00, requiring payment of a commission under the

Incentive Compensation Plan that NAHB set for Ms. Ronaldson for that year.

        6.)     One of the largest sales generated by Ms. Ronaldson for the Affinity Programs in

2016 was attributable to gross revenue in the amount of $879,028.80 paid by the Lowe’s

Companies for its annual royalty payments for use of NAHB intellectual property (“the Lowe’s

sale” or “the sale”).




                                                2
              Case 1:19-cv-01034 Document 1 Filed 04/12/19 Page 3 of 13



       7.)     On June 27, 2017, NAHB paid Ms. Ronaldson $26,010.86 in an incentive bonus

that included some, but not all, of the commissions for Affinity Program sales she earned in 2016.

       8.)     NAHB did not include in this or any other payment any incentive bonus or

commission based on revenue generated by the Lowe’s sale.

       9.)     Under the terms of her Incentive Compensation Plan with NAHB, Ms. Ronaldson

was entitled to an additional commission from NAHB on the Lowe’s sale in an amount greater

than $46,000.00.

       10.)    Without paying Ms. Ronaldson the full commission to which she was entitled for

the Lowe’s sale, and either despite or because of Ms. Ronaldson’s extraordinary success as

Director of Affinity Programs, NAHB terminated Ms. Ronaldson’s employment, effective August

18, 2017.     NAHB’s principal alleged reason for terminating Mr. Ronaldson was that she

supposedly did not communicate effectively NAHB staff and vendors. In point of fact, Ms.

Ronaldson had only one person on her staff; NAHB’s annual appraisals of Ms. Ronaldson before

her termination lauded Ms. Ronaldson’s communication skills; and Ms. Ronaldson, dramatically

increased sales for NAHB in 2015 and 2016 as Director of Affinity Programs.

12.)   This action arises under the District of Columbia Payment and Collection of Wages Law,

D.C. Stat. Ann.§§32-1301 et seq. (“the DCPCWL”), and seeks to recover the commission due Ms.

Ronaldson for the NAHB Affinity Program Lowe’s sale; an accurate accounting of all net sales

revenue generated by the NAHB Affinity Programs from January 1, 2016, through December 31,

2017, and NAHB’s net revenue targets for 2016 and 2017; back wages for all unpaid commissions

due Ms. Ronaldson and liquidated triple damages for all unpaid commissions due Ms. Ronaldson

under the DCPCWL, a total amount not less than $184,000.00; and attorneys’ fees and costs.




                                                3
              Case 1:19-cv-01034 Document 1 Filed 04/12/19 Page 4 of 13



                          PARTIES, JURISDICTION, AND VENUE

       13.)    Plaintiff Christina Robinson was, at all times relevant, employed by defendant

NAHB as its Director of Affinity Programs. During her employment with NAHB, plaintiff was

stationed at NAHB headquarters in this judicial district, where she performed and should have

been paid to perform all the work that is the subject of this action. Ms. Ronaldson is a citizen of

the Commonwealth of Virginia and resides at the address recited in the caption of this Complaint.

       14.)    Defendant NAHB is an IRS approved non-profit, tax exempt organization that was

incorporated in the state of Nevada and has its principal place of business in this judicial district

at the address recited in the caption of this Complaint. NAHB was Ms. Ronaldson’s employer at

all times relevant and unlawfully failed to pay Ms. Ronaldson the wages that are at issue in this

suit. According to its last electronic, publicly available IRS Form 990 return for corporations

exempt from federal taxation under Sections 501(c), 527, and 4957 of the Internal Revenue Code,

in 2016, NAHB had over 850 board members and over 1100 employees and volunteers, and

generated over $65 million in revenue. In the period of Ms. Ronaldson’s employment, NAHB had

at least between 250 and 300 employees and approximately 2,000 members on its board of

directors, and generated between $50 million and $100 million dollars in revenue, much if not

most of it in the District of Columbia.

       15.)    Jurisdiction of this Court is based on 28 U.S.C. §1332, because the parties are of

diverse citizenship and more than $75,000.00, exclusive of interest and costs, is at issue in this

suit. Venue lies in this judicial district under 28 U.S.C. §1391 and because NAHB is subject to

personal jurisdiction in the District of Columbia under D.C. Stat. Ann. §13-422, §13-423.

NAHB’s principal office is located in the District of Columbia, where NAHB does substantial




                                                 4
              Case 1:19-cv-01034 Document 1 Filed 04/12/19 Page 5 of 13



business continuously and systematically and where the events and omissions giving rise to

plaintiff’s claims occurred.

                                  STATEMENT OF FACTS

                                         Background

       16.)    Plaintiff Christina Ronaldson was first employed by defendant NAHB as the

Director of its Affinity Programs on December 7, 2009. In that position, Ms. Ronaldson was

responsible for generating revenue through creating national partnerships to generate sales of a

wide range of such products to NAHB members, affiliates, and employees including, among other

products, work vehicles, building materials and computers. Ms. Ronaldson was also tasked with

promoting sponsorship of NAHB events, inclusive of digital advertising and exhibit sales. Ms.

Ronaldson’s position was in NAHB’s Publishing & Affinity Programs Department. Throughout

her employment with NAHB, Ms. Ronaldson’s wages were a combination of an annual salary and

commissions or bonuses on the revenue she generated as Director of Affinity Programs.1

       17.)    On August 15, 2015, NAHB issued a new position description for the Director of

Affinity Programs held by Ms. Ronaldson. This new PD identified revenue development and

revenue sharing as comprising 70% of the essential functions of Ms. Ronaldson’s position.

       18.)    Ms. Ronaldson’s annual NAHB performance review for that year was at the

“Successful Plus” level, one of the highest rating levels for an NAHB employee at Mr. Ronaldson’s

level. Ms. Ronaldson’s review at that level was based upon recognition of Ms. Ronaldson for “the

complexity of the programs she manages and of the efforts she put forth to ensure their success,”

that she “work[ed] diligently with [NAHB] affinity vendors,” and that Ms. Ronaldson’s manager


       1
          Two components of Ms. Ronaldson’s compensation were based on sales revenue
generated outside of the Affinity Programs and are not at issue in this action. Nor is NAHB’s
payment of Ms. Ronaldson’s base salary.

                                               5
              Case 1:19-cv-01034 Document 1 Filed 04/12/19 Page 6 of 13



expected that she would “build stronger relationships with current vendors and develop new high

value vendors for NAHB” in “the coming year.” The review was also based on recognition of Ms.

Ronaldson’s accomplishments as a manager who “leads by example,” and “[e]xhibits a

professional NAHB image” inside and outside the organization, and “[e]stablishes and maintains

good rapport by promoting mutual respect and understanding.”

       19.)    The expectations of Ms. Ronaldson’s managers for her continued superior

performance and contribution to increasing Affinity Programs’ revenue were borne in 2016.

Despite the fact that NAHB did not pay Ms. Ronaldson the bonus due her for the Lowe’s sale and

perhaps other sales in 2016, on June 27, 2016, NAHB paid Ms. Ronaldson a bonus of $26,010.86

for that year. That partial bonus for 2016 and the $29,528.50 Affinity Program bonus NAHB paid

Ms. Ronaldson for 2015 were each many times greater than the commissions Ms. Ronaldson

earned previously during her career at NAHB.

       20.)    In addition, on December 26, 2016, Ms. Ronaldson received a salary increase

retroactive to September 5, 2016..

    NAHB’s Failure To Pay Ms. Ronaldson’s Incentive Commission On The Lowe’s Sale

       21.)    During Ms. Ronaldson’s employment with NAHB, as noted above, Ms.

Ronaldson’s wages were a combination of an annual salary and an incentive bonus or commission

calculated by a formula that NAHB set in advance annually.2

       22.)    Beginning no later than January 1, 2016, Ms. Ronaldson’s Affinity Programs

incentive bonuses were based on a formula tied to projections of net revenue that NAHB set in the

preceding year or at the outset of each year. For both 2016 and 2017, NAHB agreed to pay Affinity




2
       As explained in note 1 earlier, Ms. Ronaldson’s wages also included commissions based
on sales that were unrelated to Affinity Programs.
                                               6
               Case 1:19-cv-01034 Document 1 Filed 04/12/19 Page 7 of 13



Programs incentive bonuses to Ms. Ronaldson when Affinity Programs net revenue reached 90%

of its projected target. Ms. Ronaldson’s incentive bonuses and commissions doubled when net

revenue reached or exceeded 100% of NAHB’s projected target. Unlike previous years, Mr.

Ronaldson was not required to be employed by NAHB when incentive bonuses were calculated or

paid.

        23.)    In 2016, as Director of NAHB’s Affinity Programs, Ms. Ronaldson generated the

Lowe’s sale for that year’s annual NAHB royalty payments for use of NAHB intellectual property.

        24.)    The revenue generated for NAHB from the Lowe’s sale was not less than

$879,028.80.

        25.)    Lowe’s made two payments for this sale in 2017, both while Ms. Ronaldson was

employed by NAHB as Director of Affinity Programs.

        24.)    NAHB uses accrual-basis accounting based on a calendar year for financial and tax

purposes, and it used accrual-basis accounting beginning no later than January 1, 2016, and

continuing through the termination of Ms. Ronaldson’s employment on August 18, 2017.

        25.)    Under the accrual based system of accounting, as a general practice, revenue is

recorded for financial purposes including taxation as income in the year in which income is earned,

including when a sale is placed, regardless of whether it is paid in the same year.

        26.)    Under the accrual-basis financial and tax accounting, the $879,028.80 in revenue

Ms. Ronaldson generated revenue for the NAHB Affinity Programs from the Lowe’s sale was

attributable to be recognized in 2016.

        27.)    On June 27, 2017, NAHB paid Ms. Ronaldson $26,010.86 as an incentive bonus

commission for Affinity Program sales she made in 2016 based on revenue it reported as having

accrued in 2016.



                                                7
              Case 1:19-cv-01034 Document 1 Filed 04/12/19 Page 8 of 13



       28.)    On or before paying plaintiff that bonus on June 27, 2016, NAHB had either

calculated the net revenue generated by Affinity Programs in 2016 and determined that it was 90%

or more of the net revenue target established by NAHB for the Affinity Programs for that year; or

had the information and documentation necessary to make that calculation.

       29.)    The payment by NAHB to Ms. Ronaldson on June 27, 2017, did not include any

bonus or commission on the $879,028.80 in revenue generated by the Affinity Programs from the

Lowe’s sale in 2016.

       30.)    Ms. Ronaldson was entitled to an additional commission from NAHB on the

Lowe’s sale in an amount not less than $46,149.01, utilizing the 5.25% rate applied by NAHB in

calculating the commission it did pay Ms. Ronaldson.

       31.)    NAHB did not pay Ms. Ronaldson any bonus or commission due her for the Lowe’s

sale as Director of Affinity Programs before or after terminating her employment effective August

18, 2017.

       32.)    On information and belief, NAHB did not pay Ms. Ronaldson the total amount of

commissions due her as Director of Affinity Programs for sales in 2016 and 2017 before or after

terminating her employment effective August 18, 2017.




                                               8
               Case 1:19-cv-01034 Document 1 Filed 04/12/19 Page 9 of 13



                                                 COUNT I
                                        (Violation of the DCPCWL)

        33.)      Plaintiff repeats the allegations of paragraphs 1 through 32 above, as though fully

set forth here.

        34.)      From November 20, 2009, through August 18, 2017, plaintiff was employed by

defendant as Director of Affinity Programs.

        35.)      As defendant’s Director of Affinity Programs, plaintiff’s wages were comprised of

a base salary, incentive bonuses or commissions due upon revenue generated from sales of Affinity

Programs’ products, and commissions, in addition to revenue generated from other NAHB

programs that is not relevant to this proceeding.

        36.)      Plaintiff’s incentive bonuses or commissions for revenue generated by Affinity

Programs in 2016 and 2017 were based on net revenue targets that defendant projected at the outset

of each of those years or in the preceding years.

        37.)      During that period, Ms. Ronaldson was owed incentive bonuses or commissions

from defendant when net revenue generated by Affinity Programs met or exceeded 90% of the net

revenue target defendant set for a given year. The amount of incentive bonuses and commissions

increased when net Affinity Programs revenue met or exceeded 100% of the target.

        38.)      On June 27, 2017, defendant paid plaintiff $26,010.86 in an incentive bonus

commission for Affinity Program sales she made in 2016 based on revenue it recognized as having

accrued in 2016.

        39.)      On or before paying plaintiff that bonus on June 27, 2016, defendant either had

calculated the net revenue generated by Affinity Programs in 2016 and determined that it met or

exceeded 90% of the net revenue target established by defendant for the Affinity Programs for that

year; or had available to it all information necessary to determine that the net revenue generated

                                                    9
              Case 1:19-cv-01034 Document 1 Filed 04/12/19 Page 10 of 13



by Affinity Programs in 2016 met or exceeded 90% of the net revenue target established by

defendant for the Affinity Programs for that year,.

       40.)     The payment by defendant to plaintiff on June 27, 2017, did not include any bonus

or commission on the $879,028.80 in revenue generated by the Affinity Programs from the Lowe’s

sale in 2016.

       41.)     All of the revenue on the Lowe’s sale in 2016 exceeded the net revenue target set

by defendant for Affinity Programs for that year.

       42.)     The rate used to determine plaintiff’s incentive bonus commission on the Lowe’s

sale would be no less than 5.25%, because that was the overall rate applied by defendant in

calculating the incentive bonus or commission defendant did pay plaintiff for 2016. Some portion

of the incentive bonus or commission that defendant did pay to plaintiff must have been calculated

on Affinity Programs’ net revenue that was between 90% and 99.99% of the 2016 net revenue

target for that year. That rate would increase once net revenue was at least 100% of the net revenue

target. Under this methodology, the rate at which the incentive bonus or commission due plaintiff

for the Lowe’s sale could not have been lower than the overall 5.25% rate applied by defendant in

paying plaintiff an incentive bonus that did not include an incentive bonus or commission on the

Lowe’s sale.

       42.)     Using that 5.25% rate, plaintiff was entitled to an additional incentive bonus or

commission from defendant on the Lowe’s sale in an amount not less than $46,149.01.

       43.)     In 2017, as in 2016, on information and belief, Affinity Programs net revenue

reached or exceeded 90% of exceeded the net revenue target set by defendant for Affinity

Programs for that year.




                                                10
              Case 1:19-cv-01034 Document 1 Filed 04/12/19 Page 11 of 13



       44.)     Defendant did not pay plaintiff the bonus or commission due her for the Lowe’s

sale before or after terminating her employment effective August 18, 2017.

       44.)     By failing to pay plaintiff the incentive bonus or commission due her on the Lowe’s

sale in an amount not less than $46,149.01, defendant violated the DCPCWL, D.C. Stat. Ann.§§32-

1301 et seq.

       45.)     Defendant is liable to plaintiff in an amount equal to or greater than $184,776.04,

which is comprised of the amount of back wages defendant withheld from plaintiff in the form of

incentive bonuses or commissions due plaintiff on the Lowe’s sale, plus liquated damages in triple

that amount under the DCPCWL, D.C. Stat. Ann.§32-1308.

       46.)     On information and belief, defendant did not pay plaintiff the total amount of

incentive bonuses and commissions due her as Director of Affinity Programs for sales in 2016 and

2017 sale in addition to the bonus or commission due Mr. Ronaldson for the Lowe’s sale, before

or after terminating her employment on August 18, 2017, and is liable to plaintiff in that amount,

which will be determined during the course of this proceeding, plus liquated damages in triple that

amount under the DCPCWL, D.C. Stat. Ann.§32-1308.

       47.)     By failing to pay plaintiff the total amount of incentive bonuses and commissions

due her as Director of Affinity Programs for sales in 2016 and 2017 sale in addition to the bonus

or commission due plaintiff for the Lowe’s sale before or after terminating her employment

effective August 18, 2017, defendant violated the DCPCWL, D.C. Stat. Ann.§§32-1301 et seq.

       45.)     Defendant is liable to plaintiff in an amount to be determined during this proceeding

equal to the back wages defendant failed to pay plaintiff in the form of incentive bonuses or

commissions due plaintiff for sales in 2016 and 2017 in addition to bonuses or commissions due




                                                 11
            Case 1:19-cv-01034 Document 1 Filed 04/12/19 Page 12 of 13



plaintiff for the Lowe’s sale, before or after terminating her employment effective August 18,

2017, plus liquidated damages in triple that amount.

                                           PRAYER FOR RELIEF

       Wherefore, plaintiff Christina Ronaldson respectfully requests that the Court enter

judgment in her favor and award her the following relief.

       A.      An Order declaring that defendant violated plaintiff’s rights under the District of

Columbia Payment and Collection of Wages Law, D.C. Stat. Ann.§§32-1301 et seq.

       B.      An accurate accounting of all net sales revenue generated by the NAHB Affinity

Programs from January 1, 2016, through December 31, 2017; and NAHB’s net revenue targets for

2016 and 2017.

       C.      Back wages in the amount of incentive bonuses and commissions defendant failed

to pay plaintiff as Director of defendant’s Affinity Programs from January 1, 2016, through August

18, 2017, including, but not limited to, the incentive bonus and commission the attributable to the

Lowe’s Companies payment for its annual royalty payments to defendant, in an amount greater

than $46,000.00 to be determined in the course of this action.

       D.      Liquidated triple damages upon all back wages defendant failed to pay plaintiff as

Director of defendant’s Affinity Programs, in an amount greater than $138,000.00 to be

determined in the course of this action.

       E.      Attorneys’ fees at the rates specified in the District of Columbia Payment and

Collection of Wages Law, D.C. Stat. Ann. §32-1308(b)(1) and costs.

       F.      Such other relief as may be appropriate.




                                                12
Case 1:19-cv-01034 Document 1 Filed 04/12/19 Page 13 of 13
